  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 1 of 10 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 QWIKCASH, LLC,

                              Plaintiff,       Civil Action No. 4:19-cv-876

        v.
                                               JURY TRIAL DEMANDED
 BLACKHAWK NETWORK HOLDINGS,
 INC., BLACKHAWK NETWORK, INC.,
 and BLACKHAWK NETWORK
 CALIFORNIA, INC.,

                              Defendants.


                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Qwikcash, LLC (“Qwikcash”), by and through its attorneys, complains of

Defendants, Blackhawk Network Holdings, Inc. (“Blackhawk Holdings”), Blackhawk Network,

Inc. (“Blackhawk Network”), and Blackhawk Network California, Inc. (“Blackhawk California”)

(Blackhawk Holdings, Blackhawk Network, and Blackhawk California are hereinafter collectively

referred to as “Blackhawk” or “Defendants”), as follows:

                                NATURE OF THE ACTION

       1.     This is an action arising under the patent laws of the United States, 35 U.S.C. § 1

et seq., and is brought by Qwikcash against Blackhawk for Blackhawk’s infringement of U.S.

Patent No. 8,714,445 (“the ‘445 patent”), entitled “Secured and Unsecured Cash Transfer System

and Method.” A copy of the ‘445 patent is attached as Exhibit A.

                                           THE PARTIES

       2.     Qwikcash is a limited liability company organized under the laws of the State of

Florida with a place of business at 8185 Via Ancho Road, Suite 8880107, Boca Raton, Florida

33433. Qwikcash is in the business of, among other things, the creation, design, and development

                                                1
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 2 of 10 PageID #: 2




of systems that transmit funds electronically between individuals, organizations, corporations, and

groups of people.

         3.      Blackhawk Holdings is registered to do business in the state of Texas with Texas

Taxpayer Number 32056802286. Blackhawk Holdings is a corporation organized under the laws

of the State of Delaware. Blackhawk Holdings is in the business of, among other things, the

marketing, development, and sale of gift and reward cards.

         4.      Blackhawk California is registered to do business in the state of Texas with Texas

Taxpayer Number 32042048879. Blackhawk California is a corporation organized under the laws

of the State of California. Blackhawk California is a subsidiary of Blackhawk Holdings and is also

in the business of, among other things, the marketing, development, and sale of gift and reward

cards.

         5.      Blackhawk Network is registered to do business in the state of Texas with Texas

Taxpayer Number 19121986475. Blackhawk Network is a corporation organized under the laws

of the State of Arizona. Blackhawk Network is a subsidiary of Blackhawk Holdings and is also in

the business of, among other things, the marketing, development, and sale of gift and reward cards.

                                  JURISDICTION AND VENUE

         6.      This Court has exclusive jurisdiction over the subject matter of this case under 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United States.

         7.      The Court has personal jurisdiction over Blackhawk because each Blackhawk

entity has, as discussed in greater detail below, committed acts of patent infringement in this

judicial district.




                                                  2
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 3 of 10 PageID #: 3




       8.      Blackhawk has a regular and established place of business in this judicial district at

700 State Highway 121 Bypass, Suite 200 Lewisville, Texas 75067 (the “Lewisville, Texas

Office”).

       9.      Blackhawk lists its Lewisville, Texas Office as a point of contact on its webpage.

(See www.blackhawknetwork.com/contact-us/.)

       10.     On October 4, 2019, Blackhawk was recruiting for nine positions at its Lewisville,

Texas Office. (Exhibit B (Linkedin.com screenshot).) Of the nine positions advertised, the

Accounts Manager II, Client Integration Specialist, Configuration Analyst, and Product Support

Tech III positions specified that these are not traveling positions and require “travel less than 5%

of [the] time.” (Exhibit C.)

       11.     Blackhawk has over 100 employees currently employed at, or in the vicinity of, the

Lewisville, Texas Office. (Exhibit D.) An exterior image showing “Blackhawk Network”

prominently displayed in large permanent letters on the Lewisville, Texas Office was taken in

January 2019 by Google. (Exhibit E.)

       12.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)-(c) and 1400(b).

See, e.g., In re TC Heartland LLC, 821 F.3d 1338 (Fed. Cir. 2016).

                                    THE PATENT-IN-SUIT

       13.     The United States Patent and Trademark Office (“USPTO”) duly and legally issued

the ‘445 patent on May 6, 2014. The ‘445 patent was filed with the USPTO on July 28, 2012 and

claims priority to U.S. Provisional Patent Application 61/574,288 that was filed on July 29, 2011.

       14.     Qwikcash owns, is the assignee of, and has standing to sue for infringement of the

‘445 patent. Howard Katz, an inventor of the ‘445 patent, is the manager of Qwikcash. A copy of




                                                 3
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 4 of 10 PageID #: 4




the written instrument assigning rights in and to the ‘445 patent to Qwikcash has been recorded in

the USPTO.

                     INFRINGEMENT OF U.S. PATENT NO. 8,714,445

       15.     Qwikcash repeats and re-alleges the allegations in the preceding paragraphs as

though fully set forth herein.

       16.     Blackhawk has infringed and continues to infringe the ‘445 patent by, at least,

making, using, offering for sale, and selling throughout the United States, including within this

judicial district, its reward cards which are “Branded Reward Cards” that allow companies to “get

the custom reward Visa & Mastercard that’s right for your incentive program.” The Blackhawk

website on which this information was published was previously located at www.omnicard.com.

Blackhawk’s website, https://www.giftcards.com/reward-cards-old/for-business, also includes the

following image of its reward cards:




       17.     At least Blackhawk’s Samsung-branded reward card infringes the ‘445 patent. The

Samsung-branded reward card and other similarly designed branded reward cards are hereinafter

collectively referred to as the “Accused Products.”

       18.     Blackhawk has infringed and continues to infringe at least claim 17 of the ‘445

patent within the meaning of 35 U.S.C. § 271(a) through the foregoing activities including, without


                                                4
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 5 of 10 PageID #: 5




limitation, making, using, offering for sale, and selling the Accused Products in this judicial district

and throughout the United States. The Accused Products contain each and every element of at least

claim 17 of the ‘445 patent both literally and under the doctrine of equivalents in contravention of

35 U.S.C. § 271.

        19.     Subject to additional information obtained during discovery, the Court’s

construction of any patent claim terms about whose meaning the parties disagree, and the detailed

preliminary and final infringement contentions Qwikcash will make pursuant to this district’s

Local Patent Rules (see, e.g., LPR 3-1, 3-6), the Accused Products infringe at least claim 17 of the

‘445 patent as set forth in paragraphs 20 through 36 below:

        20.     The Accused Products are specifically designed for use in a method of conveying

monetary value between at least two parties.

        21.     The Accused Products are reward cards that are requested to be issued in specific

amounts, such as $10 for the Samsung-branded reward card.

        22.     A requester of the Accused Products provides payment in the amount of the reward

card. In the example of the Samsung-branded reward card, Samsung pays at least $10 for the $10

Samsung-branded reward card.

        23.     As shown below, Blackhawk requests personal identification numbers (“PIN”) for

the   Accused      Products   by   stating   “Enter    Desired    4-digit   PIN”    on    its   website

www.giftcards.com/pin.




                                                   5
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 6 of 10 PageID #: 6




       24.     The requester of the Accused Products supplies the recipients of the reward cards

with alpha-numeric PINs in the form of the last four digits of the card numbers.




       25.     Blackhawk issues the Accused Products to the requestor.

       26.     The Accused Products include magnetic strips that are machine scannable and have

globally unique identifiers (“GUID”).

       27.     The GUIDs of the Accused Products correspond to the total amount of monetary

value associated with the Accused Products.

       28.     The Accused Products include textual references, such as “$10 Reward Card,” that

denote the monetary value.

       29.     The Accused Products also include a textual reference to the PIN, such as 9010 in

the example below.




                                                6
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 7 of 10 PageID #: 7




       30.     Blackhawk associates the PINs of the Accused Products with the GUIDs during an

activation process.

       31.     Blackhawk causes the Accused Products to be sent to the requesters.

       32.     The requesters distribute the Accused Products to the recipients.

       33.     The recipients verify that the Accused Products are activated by transmitting the

PIN and GUID. The recipients may transmit the PIN and GUID via merchants.




       34.     The recipients of the Accused Products receive a reply confirming or denying the

GUID of the branded reward card is active and available for a financial transaction.

       35.     The recipients of the Accused Products communicate with Blackhawk to change

the original PIN to a new PIN.




                                                7
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 8 of 10 PageID #: 8




       36.     Blackhawk associates the new PINs with the GUIDs of the Accused Products and

their associated monetary values.

       37.     Blackhawk has also indirectly infringed and continues to indirectly infringe at least

claim 17 of the ‘445 patent under 35 U.S.C. § 271(b) by knowingly and actively inducing

infringement of that claim. Blackhawk has knowingly and actively induced infringement of the

‘445 patent through the foregoing activities including, without limitation, making, offering to sell,

and selling the Accused Products in the United States, and by instructing, aiding, assisting, and

encouraging the offer for sale, sale, and use of the Accused Products in a manner that infringes the

‘445 patent. The direct infringers that are being induced by Blackhawk include, without limitation,

the purchasers of the Accused Products and the end-users who receive the Accused Products from

the purchasers in the United States.

       38.     Blackhawk has infringed at least claim 17 of the ‘445 patent within the meaning of

35 U.S.C. § 271(b) by inducing others, such as Samsung, to purchase the Accused Products, and

end-users to redeem the monetary value associated with the Accused Products.

       39.     Blackhawk has also indirectly infringed and continues to indirectly infringe claims

of the ‘445 patent under 35 U.S.C. § 271(c) through the foregoing activities including, among other



                                                 8
  Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 9 of 10 PageID #: 9




things, importing, offering for sale, and selling the Accused Products and by instructing, aiding,

assisting, authorizing, advertising, marketing, promoting, providing for, and/or encouraging the

offer for sale, sale, and use of the Accused Products which constitute a material part of the patented

invention of the ‘445 patent, which Blackhawk knew are especially made or adapted for use in an

infringement of the ‘445 patent, and which are not a staple article of commerce suitable for

substantial non-infringing use. The direct infringers for Blackhawk’s contributory infringement

under 35 U.S.C. § 271(c) include, without limitation, the purchasers, such as Samsung, of

Blackhawk’s Accused Products and the end-users who redeem the monetary value associated with

the Accused Products.

       40.     Blackhawk has contributorily infringed at least claim 17 of the ‘445 patent within

the meaning of 35 U.S.C. § 271(c) by inducing others, such as Samsung, to purchase the Accused

Products, and end-users to redeem the monetary value associated with the Accused Products.

       41.     Qwikcash has complied with 35 U.S.C. § 287 to the extent required by law.

       42.     Qwikcash notified Blackhawk of the ‘445 patent and Blackhawk’s infringement of

the same at least as early as February 8, 2019. Notwithstanding, Blackhawk’s infringement has

persisted. Accordingly, Blackhawk’s ongoing infringement of the ‘445 patent has been willful.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Qwikcash respectfully asks this Court to enter judgment against

Blackhawk, and against its subsidiaries, successors, parents, affiliates, officers, directors, agents,

servants, employees, and all persons in active concert or participation with Blackhawk, granting

the following relief:

               A.       The entry of judgment in favor of Qwikcash and against Blackhawk;




                                                  9
 Case 4:19-cv-00876-SDJ Document 1 Filed 11/26/19 Page 10 of 10 PageID #: 10




               B.      An award of damages adequate to compensate Qwikcash for the

infringement that has occurred, and in no event less than a reasonable royalty as permitted by 35

U.S.C. § 284, together with prejudgment interest; and

               C.      Such other relief that Qwikcash is entitled to under law, and any other and

further relief that this Court or a jury may deem just and proper.

                                          Jury Demand

       Qwikcash demands a trial by jury on all issues presented in this Complaint.



                                              Respectfully submitted,


Dated: November 26, 2019                      /s/ Raymond P. Niro, Jr.
                                              Raymond P. Niro, Jr. (IL Bar No. 6207468)
                                              Matthew G. McAndrews (IL Bar No. 6229799)
                                              Kyle D. Wallenberg (IL Bar No. 6314218)
                                              NIRO McANDREWS, LLP
                                              155 N. Wacker Drive, Suite 4250
                                              Chicago, IL 60606
                                              (312) 755-8575
                                              Fax: (312) 674-7481
                                              rnirojr@niro-mcandrews.com
                                              mmcandrews@niro-mcandrews.com
                                              kwallenberg@niro-mcandrews.com

                                              Attorneys for Plaintiff,
                                              Qwikcash, LLC




                                                 10
